DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims as filed in the reply dated 1/11/2021 are as follows: 
Claims 1-21 and 30-33 are cancelled by the applicant;
Claims 22-29 and 34-39 are pending;
Claims 26, 28, 29, and 34-39 are withdrawn from consideration;
Claims 22-25 and 27 are being examined.

Drawings
The drawings were received on 12/28/2018.  These drawings are accepted.

Claim Objections
Claim 22 is objected to because of the following informalities:  Claim 22 line 9 recites “entend”, which appears to be a typo of “extend”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US2016/0230595A1, as previously cited) in view of Greiner (US2014/0318753A1, as previously cited).
Re Claim 22. Wong discloses a matrix for a heat exchanger (64a) of a turbojet engine (20) (The recitation of “turbojet engine” is considered intended use of the heat exchanger.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the 
a channel (100) for a first fluid (fluid stream “D”), the channel defining a main direction (as indicated by arrows for “D”) along which the first fluid flows (Figure 4; Paragraphs 41-46); 
an array of walls (top and bottom plates of channel 104) defining passages for a second fluid (fluid stream “S”), the walls extending in the channel (Figure 4; Paragraphs 41-46); 
wherein the walls support at least two fins (102) arranged one behind the other in the main direction (Figure 4; Paragraphs 41-46; 110 are fin sectors that are defined along the fluid stream path, wherein two sets of fin sectors 110 are arranged in the main direction flow path of fluid stream “D”); 
wherein the at least two fins extend in parallel with the main direction and are inclined relative to one another (Figure 4 illustrates the two sets of fins are on a curved surface, thus there are inclined relative to each other.  Additionally, the recitation of “inclined relative to one another” doesn’t specify a specific angle, wherein two adjacent fins can be considered “inclined” at some arbitrary angle); and 
wherein each of the at least two fins has two ends, both ends of each of the at least two fins being connected to the walls (Figure 4 illustrates the fins are connected to the walls; Paragraphs 41 and 50-53 teaches forming the heat exchanger through additive manufacturing, which results in a one piece assembly where every part is connected to each other). 
Wong teaches at least one of the fins are planar (Figure 4) but fails to specifically teach the two fins are planer.
However Greiner teaches the at least two fins (310, 312) are planar and extend in parallel with the main direction and are inclined relative to one another (Figure 3, 5, 12; Paragraphs 38-43; The crossed shape of the fins would be interpreted as being inclined relative to one another).  
Therefore, in view of Greiner’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed make the fins of Wong planar and to cross the two fins of Wong in order to increase the heat transfer capability of the heat exchanger by increasing the airflow turbulence through the stacked crossed fins (Greiner Paragraph 5).

Re Claim 23. Wong as modified by Greiner teach the at least two fins are inclined relative to each other of an angle of around 90° (Wong Figures 4-6; Paragraphs 41-46; Greiner Figure 3, 5, 12; Paragraphs 38-43.  The crossed shape of the fins makes a generally 90 degree angle). 
Re Claim 24. Wong as modified by Greiner teach the at least two fins, seen in the main direction define crosses (Greiner Figure 3, 5, 12; Paragraphs 38-43). 
Re Claim 25. Wong as modified by Greiner teach wherein seen in a plane that is perpendicular to the main direction, the at least two fins cross each other at away from the walls (Wong Figures 4-6; Paragraphs 41-46; The two sets of fins are not linearly in line with each other, thus they will cross each other away from the walls; Greiner Figure 3, 5, 12; Paragraphs 38-43). 
Re Claim 27. Wong discloses the array is constituted by a plurality of tubes parallel to each other (Figures 4-5; Paragraphs 41-46). 

Response to Arguments
Applicant's arguments filed 1/11/2021 have been fully considered but they are not persuasive.
Applicant argues on page 5 of the reply that the drawings do illustrate a 10 degree angle.  However, this argument is moot in view of the applicants’ amendment to claim 23 to recite a 90 degree angle.
Applicant argues on page 6 of the reply that Wong fails to teach the new limitations of “wherein the at least two fins are planar, extend in parallel with the main direction and are inclined relative to one another”.  This argument is moot in view of Greiner which teaches planar fins that are crossed to increase turbulence without increasing airflow loses beyond a desirable level.  Therefore, the applicants’ argument is not persuasive.
Applicant argues on page 8 of the reply that Greiner relates to a heat exchanger for a passenger car and is therefore not applicable to aircraft engines.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this instance, the primary reference Wong already teaches the use of the heat exchanger in a turbojet engine.  Additionally, the recitation of “turbojet engine” in the preamble is considered intended use of the heat exchanger.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex Parte Masham, 2 USPQ F.2d 1647 (1987).  Therefore, the applicants’ argument is not found persuasive.

Applicant argues on page 8 of the reply that one of ordinary skill in the art would not combine Greiner with Wong. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Greiner teaches that such a configuration for the fins results in increased turbulence in the airflow through the stacked layers of fins without increasing airflow losses through the structure beyond a desirable value, thereby increasing the heat transfer capability of the heat exchanger (Paragraph 5). Therefore, one of ordinary skill in the art would be motivated to use the fin configuration of Greiner in the heat exchanger of Wong in order to increase and/or optimize the heat transfer capability of the heat exchanger.
Applicant argues on page 8 of the reply that “Using the fins of Greiner in the heat exchanger of Wong would result in part of claim 22 being missing, i.e. that the fins are planar and both of their ends contact the walls”.  In response to applicant's argument that Greiner fails to teach all of the limitations of claim 22, the test for obviousness is not whether the features of a In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this instance, Wong already teaches fins that contact the walls and one set of planar fins.  Greiner is relied upon to teach that both sets of fins can be planar.  Therefore, the combined teaches of the prior art teach the claimed limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760.  The examiner can normally be reached on M-F: 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAVIS C RUBY/Primary Examiner, Art Unit 3763